 Case 2:20-cv-13020-DML-KGA ECF No. 5, PageID.48 Filed 02/18/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



LUKE WILSON d/b/a THE WIND WORKS,

                       Plaintiff,                             Case Number 20-13020
v.                                                            Honorable David M. Lawson

NATIONAL EDUCATIONAL MUSIC CO.,

                  Defendant.
________________________________________/

                  ORDER GRANTING MOTION TO EXTEND TIME TO
                       SERVE SUMMONS AND COMPLAINT

       This matter is before the Court on the plaintiff’s motion to extend the time for serving the

summons and complaint. The complaint was filed on November 11, 2020, and a summons was

issued two days later. Plaintiff’s counsel arranged for service by registered mail at the office of

the defendant’s registered agent. However, the papers were returned as undeliverable because the

location of the registered agent had changed. Plaintiff’s attorney states that he did not realize that

he mistakenly had used the old address until he received notice of the delivery failure.

       Generally, a plaintiff must serve each defendant with a copy of the summons and complaint

within 90 days after filing the complaint. Fed. R. Civ. P. 4(m). The deadline, however, must be

extended “for an appropriate period” if “the plaintiff shows good cause for the failure.” Ibid. The

Court finds that, due to the delay in ascertaining the proper address for completion of service, the

plaintiff has shown good cause for the failure to complete service within the usual time allowed.

The Court therefore will grant the motion to extend the time for service.
 Case 2:20-cv-13020-DML-KGA ECF No. 5, PageID.49 Filed 02/18/21 Page 2 of 2




      Accordingly, it is ORDERED that the plaintiff’s motion to extend the time for service

(ECF No. 4) is GRANTED, and service of the summons and complaint must be completed on or

before March 17, 2021.

                                                       s/David M. Lawson
                                                       DAVID M. LAWSON
                                                       United States District Judge

Dated: February 18, 2021




                                          -2-
